ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_04_FR.txt.                      149 	




                                           OPINION INDIVIDUELLE
                                        DE M. LE JUGE AD HOC MAHIOU



                        Sources du droit applicable — Sources internationales : article 38 du Statut de
                     la Cour, compromis du 24 février 2009, principes de l’intangibilité des frontières et
                     de l’uti possidetis juris — Sources internes : décret du 28 décembre 1926, arrêté du
                     31 août 1927 et son erratum, autres textes de la période coloniale — Autres
                     sources : documents acceptés d’accord Parties, carte IGN 1960, documents
                     préparatoires de la période coloniale.
                        Place et rôle des effectivités coloniales — Relations avec l’arrêté et son
                     erratum — Relations entre la carte IGN 1960 et les effectivités — Délimitation de
                     la frontière : tracé de la borne astronomique de Tao à la ligne médiane de la rivière
                     Sirba — Problèmes des localités de Petelkolé et Oussaltane — Liens effectifs des
                     populations avec le Niger.

                        1. Tout en souscrivant globalement à la démarche d’ensemble de la
                     Cour et à la plupart des conclusions auxquelles elle est parvenue dans la
                     présente affaire, je voudrais dans cette opinion individuelle faire état de
                     quelques observations sur certains points à propos desquels la position de
                     la Cour appelle, de mon point de vue, des nuances ou précisions complé-
                     mentaires. Il s’agit des points relatifs, d’une part, au statut des différents
                     documents invoqués au cours de l’instance et, d’autre part, au statut des
                     effectivités ou plus précisément leur place et rôle pour la détermination
                     des différents tronçons de la frontière.


                                              I. Le statut des documents

                        2. Il ressort des écrits et plaidoiries que l’on est en présence de trois
                     séries de documents auxquels les Parties se réfèrent : d’une part, les textes
                     acceptés expressément par les Parties pour servir de référence et donc de
                     titre juridique pour délimiter la frontière ; d’autre part, les documents plus
                     ou moins acceptés d’accord Parties, mais dont le statut reste contesté sur
                     le point de savoir s’ils sont applicables dans le présent litige ; et, enfin, les
                     documents invoqués par l’une des Parties et récusés par l’autre.

                        3. C’est donc en ayant présente à l’esprit cette classification indicative
                     entre les différents textes et documents que j’essaie de comprendre leur
                     place dans la solution du présent litige. Mon énumération établit en même
                     temps une hiérarchie, puisque je cite les textes dans l’ordre de priorité
                     qu’il convient de leur accorder en vue de parvenir à la délimitation de la
                     frontière entre le Burkina Faso et le Niger.

                     109




6 CIJ1042.indb 254                                                                                           8/04/14 08:35

                     150 	            différend frontalier (op. ind. mahiou)

                      i) Les textes acceptés expressément sont les suivants :
                     — le compromis du 24 février 2009, dont l’article 6 renvoie à l’article 38
                       du Statut de la Cour internationale de Justice et aux règles et principes
                       du droit international qui s’appliquent au règlement des différends, ce
                       qui indique, de manière incontestable, que d’autres règles du droit
                       international ont un rôle à jouer, notamment lorsque les textes
                       applicables s’avèrent lacunaires ou insuffisants ;
                     — le décret du 28 décembre 1926 fixant le chef‑lieu du Niger à Niamey et
                       opérant certains transferts de cercles et de cantons entre les colonies
                       de la Haute‑Volta et du Niger. On sait que les Parties ne sont pas
                       d’accord sur le point de savoir si ce texte a une portée constitutive ou
                       déclarative. Dans la mesure où il détermine déjà lui‑même certaines
                       frontières, il est nécessairement constitutif. Au surplus, comme c’est
                       lui qui autorise le gouverneur de l’Afrique occidentale française à
                       prendre l’arrêté du 31 août 1927 et l’erratum du 5 octobre 1927 fixant
                       les limites des colonies, il revêt également une portée constitutive ;
                     — l’arrêté du 31 août 1927 et son erratum du 5 octobre 1927 (ci‑dessous
                       l’« arrêté ») fixant les limites des colonies de la Haute‑Volta et du Niger ;
                     — ce sont donc les textes de base ou de référence qui sont au cœur du
                       litige et les Parties en conviennent même si elles leur donnent une
                       portée différente, notamment sur le point de savoir s’ils sont seuls à
                       s’appliquer et s’ils sont suffisants ou non pour délimiter l’ensemble de
                       la frontière.

                     ii) S’agissant des documents, le principal d’entre eux est la carte IGN 1960
                         au 1/200 000, qui bénéficie d’un statut particulier dans la mesure où ce
                         document géographique — qui n’avait jusque‑là aucun statut offi-
                         ciel — est consacré dans l’accord du 28 mars 1987 (art. 2) ainsi que
                         dans le compromis de saisine de la Cour du 24 février 2009.
                        S’il y a accord des Parties pour recourir à cette carte pour la délimita-
                     tion de la frontière, elles divergent profondément sur les conditions devant
                     présider à ce recours et elles ont réitéré à maintes reprises ces divergences.
                     Pour le Burkina Faso, « on ne peut avoir recours à la carte qu’en cas d’in-
                     suffisance de l’arrêté précisé par son erratum », qu’exceptionnellement et
                     dans cette hypothèse seulement, et, « faute d’un quelconque autre docu-
                     ment accepté d’accord Parties …, on doit y avoir recours et on ne peut
                     avoir recours qu’à elle ». Pour le Niger, la carte de 1960 bénéficie d’un
                     statut de « source subsidiaire », ce qui permet d’y recourir chaque fois
                     qu’il y a des imperfections, lacunes, difficultés ou erreurs provenant de
                     l’arrêté. Il ajoute que, « sauf à découvrir des déviations anormales par
                     rapport aux textes, des failles évidentes dans l’information sur les limites
                     des cantons …, c’est la limite tracée par la carte IGN qui doit être retenue
                     comme ligne frontalière » ; dans ces derniers cas, il « estimait qu’il fallait y
                     apporter des modifications et qu’elles étaient justifiées ».


                     110




6 CIJ1042.indb 256                                                                                      8/04/14 08:35

                     151 	           différend frontalier (op. ind. mahiou)

                     iii) Les documents acceptés d’accord Parties :
                        Il va de soi que les documents acceptés d’accord Parties sont appli-
                     cables dans le présent litige, même s’il n’est pas toujours aisé de savoir
                     dans quelle mesure il existe de tels documents, puisque chacune des Par-
                     ties récuse, pour diverses raisons, ceux invoqués par l’autre. Doit‑on,
                     pour autant, les écarter entièrement dès lors qu’ils sont récusés par l’une
                     des Parties ? Je ne le crois pas, car, à défaut d’être une preuve, ils peuvent
                     à tout le moins constituer une présomption et orienter l’interprétation que
                     l’on peut donner d’un texte ou d’une situation (à titre d’exemple, on peut
                     citer les travaux préparatoires des textes de référence qui ont d’ailleurs été
                     cités par l’une ou l’autre des Parties ou par les deux). Dans cette perspec-
                     tive, je ne vois pas pourquoi ils seraient récusés a priori, surtout que les
                     travaux préparatoires font traditionnellement partie des éléments suscep-
                     tibles sinon de constituer des preuves, du moins d’étayer celles‑ci.


                     iv) Les autres documents et les effectivités coloniales :
                        Tout autre document qui n’est pas accepté d’accord Parties ne peut pas
                     servir en tant que tel de base pour la délimitation. Là également, faut‑il,
                     pour autant, l’écarter complètement ? Je ne le crois pas, car il peut consti-
                     tuer une source d’information non négligeable. Là encore, même s’ils ne
                     peuvent pas constituer des preuves irréfragables d’une frontière, on ne
                     saurait exclure a priori que des cartes, études ou autres documents, qu’ils
                     soient antérieurs ou postérieurs à la date de l’indépendance, ainsi que les
                     effectivités, puissent être pertinents pour établir, en application de l’intan-
                     gibilité des frontières ou de l’uti possidetis, la situation qui existait alors
                     (affaire du Différend frontalier (Burkina Faso/République du Mali), arrêt,
                     C.I.J. Recueil 1986, p. 568, par. 29 ; affaire du Différend frontalier ter­
                     restre, insulaire et maritime (El Salvador/Honduras ; Nicaragua (interve­
                     nant)), arrêt, C.I.J. Recueil 1992, p. 399, par. 62 ; affaire du Différend
                     frontalier (Bénin/Niger), arrêt, C.I.J. Recueil 2005, p. 109, par. 26).

                      4. Finalement et pour conclure sur ce problème des textes et docu-
                     ments, il apparaît clairement que :
                     — d’une part, l’arrêté et son erratum constituent effectivement le principal
                       texte de base pour déterminer la frontière à la lumière des autres textes
                       et de la pratique coloniale concernant la délimitation des frontières ;
                     — d’autre part, il faut des raisons suffisamment solides pour s’en écarter ;
                       mais, si l’erratum s’avère effectivement imprécis, insuffisant et a fortiori
                       erroné sur un point ou un autre, il est alors normal de recourir à
                       d’autres éléments complémentaires, notamment la carte de 1960, en
                       vue de parvenir à une solution ;
                     — enfin, si la carte de 1960 s’avère à son tour insuffisante, il est alors
                       possible de recourir aux effectivités ou à d’autres documents ou

                     111




6 CIJ1042.indb 258                                                                                     8/04/14 08:35

                     152 	             différend frontalier (op. ind. mahiou)

                           éléments de nature à éclairer la Cour. C’est sur ce dernier point que
                           l’argumentation de la Cour m’apparaît parfois trop tranchée et rigide
                           lorsqu’elle donne une primauté excessive et formelle au texte et écarte
                           les effectivités et autres éléments pour parvenir à une solution.


                                             II. Le tracé de la frontière

                        5. Pour tracer la frontière, la Cour l’a subdivisée en quatre tronçons
                     concernant, respectivement, les tracés de Tong‑Tong à Tao, de Tao à la
                     ligne médiane de la rivière Sirba, de ce dernier point jusqu’à l’intersection
                     de la rivière Sirba avec le parallèle de Say en passant par la ligne IGN et
                     certains points géographiques, enfin du dernier point au début de la
                     boucle de Botou.
                        6. Je voudrais faire quelques observations portant sur le troisième
                     tronçon, dans la mesure où le tracé retenu par la Cour soulève quelques
                     difficultés liées au problème des effectivités.

                                     1. De la borne astronomique de Tao à la ligne
                                              médiane de la rivière Sirba
                        7. Le texte de l’erratum indique que de la borne astronomique de Tao
                     la ligne atteint « la rivière Sirba à Bossébangou ».
                        8. Pour cette partie de la frontière, le Burkina Faso propose une ligne
                     fondée sur une interprétation particulière du texte de l’erratum. Le tracé
                     du Burkina épouse en réalité celui de la commission mixte de 1988. Ainsi,
                     de la borne astronomique de Tao jusqu’à la rivière Sirba à Bossébangou,
                     la frontière suit une ligne droite. Le Burkina Faso réitère sa position selon
                     laquelle, « en jurisprudence, un acte de délimitation indiquant, à défaut
                     d’indication contraire, qu’une ligne passe par deux points est interprété
                     comme adoptant une frontière sous forme d’un segment de droite reliant
                     ces deux points ».
                        9. Quant au Niger, il opte pour une ligne qui consiste à suivre les
                     limites des cantons, position reflétée en grande partie par la carte IGN de
                     1960. Il divise cette partie de la frontière en deux : de la borne astrono-
                     mique de Tao à Bangaré et de Bangaré à la limite du cercle de Say. Le
                     Niger fonde son approche sur le fait que le décret du président de la
                     République française du 28 décembre 1926 s’exprime en termes de can-
                     tons, ce qui « ne va pas dans le sens d’une volonté d’établir une ligne
                     arbitraire et artificielle », et sur un certain nombre de documents, notam-
                     ment trois procès‑verbaux qui furent conclus pour les deux cercles concer-
                     nés — Tillabéry et Say — entre les représentants des deux colonies en vue
                     de la préparation de l’arrêté d’exécution par le gouverneur général.
                        10. Au‑delà de la borne de Tao, une première approche théorique pos-
                     sible consiste à opter pour un tracé en ligne droite, comme pour la frontière
                     entre Tong‑Tong et Tao. Or, il s’agit là d’un tronçon de la frontière relati-
                     vement important, le long duquel plusieurs villages s’échelonnent et sont

                     112




6 CIJ1042.indb 260                                                                                   8/04/14 08:35

                     153 	            différend frontalier (op. ind. mahiou)

                     revendiqués par les deux Parties. Un tracé en ligne droite aurait un résultat
                     aléatoire et non souhaitable sur le terrain, notamment en divisant artificiel-
                     lement des villages frontaliers ou des communautés entre les deux Etats.
                        11. Si l’arrêté voulait tracer une ligne droite, il l’aurait dit expressément,
                     comme pour le tracé précédent de Tong‑Tong à Tao et comme il le dira
                     pour la dernière portion de la frontière, du point où le parallèle de Say
                     coupe la rivière Sirba à la boucle de Botou. Or, le texte de l’erratum s’abs-
                     tient de le faire et il ne peut s’agir là que d’une abstention intentionnelle et
                     donc d’une volonté tout aussi claire de renoncer à un tel tracé. Par consé-
                     quent, il n’y a aucune base logique et convaincante pour soutenir que la
                     frontière atteint en ligne droite la rivière Sirba à Bossébangou, surtout que
                     Bossébangou est un village nigérien qui n’est pas sur la rive de la Sirba. De
                     ce fait, il en résulte que, dans le silence de l’erratum sur le tracé de la ligne
                     dans cette partie, on est nécessairement renvoyé à la source subsidiaire, la
                     carte IGN de 1960. C’est donc sur cette base que la Cour retient le tracé de
                     la carte, non seulement sur ce point mais pour l’ensemble de la frontière
                     allant de la borne astronomique de Tao à la rivière Sirba.
                        12. Comme nous l’avons noté précédemment, le tracé passe à proximité
                     d’un certain nombre de villages, et plus précisément trois d’entre eux (Petel-
                     kolé, Oussaltane et Bangaré) pour lesquels il y avait des revendications d’ap-
                     propriation opposées des Parties. Certes, contrairement à ce qu’a soutenu le
                     Burkina Faso, la Cour a tenu, à juste titre, à faire entrer en ligne de compte
                     les effectivités, mais c’est pour les écarter pour deux d’entre eux (Petelkolé et
                     Oussaltane) et les retenir seulement pour l’un d’entre eux (Bangaré).
                        13. C’est sur ce point que la solution ne m’apparaît pas entièrement
                     satisfaisante, parce que la Cour a écarté les preuves d’effectivité présen-
                     tées par le Niger alors qu’elles m’apparaissent beaucoup plus convain-
                     cantes que celles présentées par le Burkina Faso.
                        14. S’agissant de l’emplacement de Petelkolé, le Niger relève une
                     contradiction des données de la carte IGN de 1960 (sur la feuille Sebba,
                     Petelkolé se trouve sur la ligne frontière, alors que sur la feuille Téra cette
                     localité se trouve légèrement à l’ouest de cette ligne) ; puis il se fonde sur
                     des informations administratives de l’époque coloniale pour prouver que
                     ce village était nigérien, et il « est resté sous autorité nigérienne depuis
                     l’indépendance ; il est administrativement rattaché à la commune rurale
                     de Bankilaré et compte 2654 habitants ». Il ajoute que, aux abords de
                     Petelkolé, la ligne frontière doit s’écarter légèrement de la ligne IGN vers
                     l’ouest afin d’englober le poste frontalier juxtaposé entre le Niger et le
                     Burkina Faso, situé entièrement en territoire nigérien et choisi par le
                     comité bilatéral (Burkina‑Niger) d’identification du site d’implantation
                     des postes de contrôle juxtaposés entre les deux pays.
                        15. Le Burkina Faso conteste la position du Niger et dit que ni l’erra-
                     tum ni le tracé de la carte de 1960 n’attribuent Petelkolé au Niger. S’agis-
                     sant des documents invoqués par le Niger, ils ne sont pas opposables au
                     Burkina, parce qu’ils n’ont pas été entérinés soit par les autorités compé-
                     tentes (documents de la période coloniale), soit par les autorités burki-
                     nabés (documents d’après l’indépendance).

                     113




6 CIJ1042.indb 262                                                                                       8/04/14 08:35

                     154 	            différend frontalier (op. ind. mahiou)

                        16. L’examen de la carte de 1960 montre que la carte IGN de 1960
                     place le toponyme Petelkolé presque sur la frontière, avec un décalage à
                     l’ouest vers le Burkina Faso. Toutefois, le fait que les deux Etats aient
                     créé des postes de contrôle juxtaposés à Petelkolé et qu’ils aient considéré
                     ou « croyaient que la frontière laissait Petelkolé au Niger » (contre‑­
                     mémoire du Niger, p. 66, par. 2.1.7) constitue un indice non négligeable
                     pour se prononcer sur la situation du village, même si cet accord de 2006
                     n’est pas entré en vigueur. Par ailleurs, les informations administratives
                     de 1933 et 1953‑1954 invoquées par le Niger, faisant référence aux popu-
                     lations Rimaibés ayant créé deux hameaux, l’un (Seynotyondi) situé
                     en Haute‑Volta et l’autre (Petelkolé) au Niger, entre lesquels passe
                     la ­frontière, ajoutent un élément supplémentaire à prendre en considéra-
                     tion. Il me semble que la Cour aurait dû accorder une attention beaucoup
                     plus grande aux éléments de preuve avant de statuer sur le sort du village
                     qui semble, eu égard aux effectivités, relever de l’administration­
                     nigérienne.
                        17. S’agissant du village d’Oussaltane, le Niger soutient que ce village
                     est nigérien, en se fondant là également sur des documents coloniaux
                     (croquis Delbos de juin 1927, accord Roser/Boyer d’avril 1932 selon
                     lequel la limite passe « à Houssaltane qu’elle laisse à l’Est, à Petelkarkalé
                     qu’elle laisse à l’Ouest, à Petelkolé qu’elle laisse à l’Est »). Il fait valoir que
                     cette région, administrée par le Niger, correspond à un groupe de campe-
                     ments de la tribu Kel Tamajirt, du groupement Tinguéréguédesch de la
                     commune rurale de Bankilaré, à laquelle ils versent régulièrement leurs
                     impôts.
                        18. Le Burkina Faso se contente de dire que le tracé de 1960 place
                     Oussaltane du côté voltaïque du tracé (contre‑mémoire du Burkina Faso,
                     par. 3.71), et que le fait que le campement ait été placé à l’est de la limite
                     proposée par l’accord Roser/Boyer d’avril 1932 est sans pertinence, parce
                     que « la localisation d’un lieu par rapport à une délimitation qui n’a pas
                     été consacrée ne peut venir remettre en cause celle qui l’a été ». Il reproche
                     au Niger une déviation importante et injustifiée par rapport à la carte
                     IGN dans le seul souci d’enclaver et de soustraire Oussaltane du territoire
                     voltaïque, sans apporter d’élément quelconque d’effectivité pour appuyer
                     sa réclamation.
                        19. Notons que la carte IGN de 1960 place le toponyme Oussaltane
                     vers l’ouest, du côté de la Haute‑Volta, mais la ligne frontière est inter-
                     rompue à ce niveau. La carte apparaissant ainsi insuffisante pour détermi-
                     ner avec précision le tracé de la frontière au niveau de ce village, il
                     convient alors de se référer à d’autres éléments pour se prononcer sur
                     cette portion. Les différents documents invoqués par le Niger plaident, à
                     mon avis, en faveur d’un rattachement du village au Niger, dans la mesure
                     où la tribu Kel Tamajirt serait majoritairement nigérienne et verserait
                     les impôts à la commune nigérienne de Bankilaré. Il y a là un élément
                     objectif d’effectivité pour une telle solution plutôt que pour un rattache-
                     ment au Burkina Faso qui n’est appuyé par aucun élément pertinent d’ef-
                     fectivité.

                     114




6 CIJ1042.indb 264                                                                                         8/04/14 08:35

                     155 	            différend frontalier (op. ind. mahiou)

                                   2. Le point d’arrivée de la ligne qui part de Tao
                                            pour arriver à la rivière Sirba
                        20. Concernant le point d’arrivée de la ligne qui part de Tao, le texte
                     de l’erratum de 1927 indique que la ligne « atteint la rivière Sirba à Bossé-
                     bangou ». La formule est pour le moins ambiguë, surtout que le village de
                     Bossébangou est nigérien et, qui plus est, il ne se situe pas sur la rive de la
                     Sirba, mais à quelques centaines de mètres.
                        21. Pourtant, le Burkina Faso soutient que le point d’arrivée doit se
                     situer sur la rive droite de la Sirba, en se fondant sur le syllogisme sui-
                     vant : l’erratum mentionne Bossébangou ; mais, Bossébangou étant en ter-
                     ritoire nigérien et loin de la rivière, il ne peut être le point à atteindre ;
                     donc cela signifie que la ligne coupe la rivière pour atteindre la rive droite.
                        22. Il m’apparaît clairement que c’est un faux syllogisme et c’est à juste
                     titre que la Cour écarte cette allégation. D’une part, la mention de Bossé-
                     bangou par l’erratum ne fait qu’indiquer une direction et un point d’arri-
                     vée, la rivière Sirba, mais sans autre précision pour savoir notamment s’il
                     s’agit de la rive droite ou gauche ou encore de la ligne médiane. D’autre
                     part, le verbe atteindre une rivière ne signifie pas en soi qu’il faut la cou-
                     per. Enfin, et c’est là le point clef qui doit guider la solution : le fait de
                     retenir la rive droite est d’une telle importance pour la suite du tracé, à
                     partir de Bossébangou, que, si l’erratum voulait situer toute la rivière
                     dans une seule colonie, il l’aurait dit clairement ; cela est bien trop impor-
                     tant et grave pour être passé sous silence. Par conséquent, en l’absence
                     d’une telle précision, le fait d’atteindre la rivière n’a pas d’autre significa-
                     tion que la frontière doit suivre la ligne médiane, solution habituelle des
                     délimitations fluviales qui partagent l’espace entre les pays riverains et
                     leur assurent un égal accès à ses ressources, notamment l’eau. C’est une
                     solution de bon sens, fondée juridiquement et en équité.


                                                                       (Signé) Ahmed Mahiou.




                     115




6 CIJ1042.indb 266                                                                                      8/04/14 08:35

